Citation Nr: 1029309	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-24 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus.  

2.  Entitlement to a disability rating in excess of 30 percent 
for residuals of a left foot injury with traumatic arthritis.  

3.  Entitlement to a disability rating in excess of 40 percent 
for residuals of a fracture of the cervical spine with traumatic 
arthritis, disc herniation at C6-7, with left radiculopathy.  

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran reports active service from January 1969 to December 
1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was received at the Board in September 2006 and checked 
out to the Veteran's representative.  The representative returned 
the case to the Board in July 2010.  

The rating for the service-connected diabetes mellitus, the 
rating for residuals of a fracture of the cervical spine with 
traumatic arthritis, disc herniation at C6-7, with left 
radiculopathy, and the TDIU claim, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected residuals of a left foot injury with 
traumatic arthritis are no more than severe, as the Veteran has 
not lost the use of his left foot.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent for 
residuals of a left foot injury with traumatic arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
5284 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

In a letter dated in April 2004 the RO provided the Veteran with 
an explanation of the type of evidence necessary to substantiate 
his claim for an increased evaluation for his service-connected 
foot disability, as well as an explanation of what evidence was 
to be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The initial notice letter was provided 
before the adjudication of his claim in July 2004.  The April 
2004 letter did not provide notice regarding potential ratings 
and effective dates, as the United States Court of Appeals for 
Veterans Claims (Court) would later require in March 2006.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the 
Veteran was not prejudiced.  He had actual knowledge of his right 
to appeal and did so.  

VA has complied with the notice requirements of VCAA and has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Therefore, the Board may 
decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service medical records have been obtained.  His available post-
service treatment records have also been obtained.  The Veteran 
has had a VA examination.  The Board notes that the case was 
referred to the representative in September 2006 and returned in 
July 2010.  However, the passage of time, by itself, does not 
indicate any change in the level of disability.  

As discussed below, the disabilities here are at the highest 
evaluations assignable under the rating criteria.  Most 
importantly, there has been nothing from the Veteran or his 
representative, since the substantive appeal was received, that 
would indicate any change in the condition.  Therefore, under the 
circumstances of this case, further delay would be 
unconscionable.  

Also, significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2009).  The Board has considered all the evidence of record.  
Specifically, we have gone back at least a year before the date 
the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2009).  
However, the most probative evidence of the degree of impairment 
consists of records generated in proximity to and since the claim 
on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Residuals of a Left Foot Injury with Traumatic Arthritis

The Veteran reports that he is in a lot of pain and discomfort 
and must walk with a cane.  His foot was injured in a vehicle 
crash in service and is currently rated under diagnostic code 
5284.  Under this code, moderate residuals of foot injuries 
warrant a 10 percent evaluation.  A 20 percent evaluation 
requires moderately severe residuals of foot injuries.  The 
current 30 percent evaluation is assigned for severe residuals.  
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 (2009).  

A note provides that actual loss of use of the foot will be rated 
at 40 percent.  38 C.F.R. § 4.71a, Note following Diagnostic Code 
5284 (2009).  Loss of use of a foot will be established when no 
effective function remains other than that which would be equally 
well served by an amputation stump below the knee with the use of 
a suitable prostheic appliance.  The determination will be made 
on the basis of actual remaining function, whether acts of 
balance, propulsion, etc., could be accomplished equally well  by 
an amputation stump and prosthesis.  38 C.F.R. §§ 3.350(a)(2), 
4.63 (2009).  

A February 2004 note from the VA ambulatory care clinic shows the 
Veteran had recently been diagnosed with diabetes.  Bilateral 
diabeteic foot examination showed onychomycosis of the toe nails.  
Sensation was intact to pain, touch and vibration.  Dorsalis 
pedis pulses were poorly palpable in both legs.  In March 2004, 
it was noted that there was mild right ankle swelling secondary 
to gout.  Left foot symptoms were not reported.  An April 2004 
podiatry clinic note shows the Veteran put his pain level at 2 to 
3/10, but it could get much worse with walking.  The clinican 
found no pain with palpation and range of motion of the right 
ankle, although mild to moderate edema was present.  The 
diagnosis was osteoarthritis of the right ankle.  Again, it was 
not reported that the left foot was symptomatic.  

In May 2004, witnesses provided statements to the effect that the 
Veteran suffered pain and discomfort from his foot injuries, and 
they affected his work.  

On the May 2004 VA examination of the Veteran's left foot, he 
stated that he could walk 100 to 150 feet and had fallen 1 or 2 
times in the past year.  It was noted that he had gout, which 
worsened his foot symptoms.  He estimated his pain at 7 or 8 out 
of 10.  Occasionally, his toes would curl in.  He reported 
weakness, stiffness, swelling, and heat in his foot.  He noted 
flare-ups occurred about 2 to 3 times a week, when he was unable 
to stand on his leg.  Elevation and corrective shoe inserts 
helped.  He used a cane for ambulation.  

Examination disclosed normal strength in both lower extremities.  
His foot had no significant obvious abnormality and dorsiflexion 
strength was normal.  The range of motion on plantar and 
dorsiflexion was also normal.  X-ray studies confirmed the left 
foot had signficant effusion mass through the tarsal bones, as 
well as degenerative changes.  It was the examiner's opinion that 
during flare-ups, the range of foot motion decreased by 30 to 40 
percent, secondary to pain.  It was noted that the X-rays showed 
an old effusion mass and, in the examiner's opinion, the Veteran 
also suffered from this injury residual.  

When the Veteran was seen at the VA ambulatory care clinic, in 
June 2004, he complained of pain in his right ankle and gave a 
history of longstanding gout.  He had pain for a week and 
assessed it at a level of 9.  Medication for gout had not helped 
much.  Examination disclosed the right ankle had swelling, 
redness, and limitation of motion.  The assessment was an acute 
gouty attack in the right ankle.  There were no left foot 
complaints, findings, or diagnoses.  

Conclusion

While the Veteran may feel that his service-connected left foot 
injury residuals warrant a higher rating, the ratings are based 
on average industrial impairment as reflected by the criteria in 
the rating schedule.  Currently, the Veteran's left foot 
disability is rated at 30 percent, which is comensurate with 
severe injury residuals.  This is the highest rating that can be 
assigned under all codes of the rating schedule, for one foot, 
unless there is a loss of use.  38 C.F.R. § 4.71a, Dignostic 
Codes 5276 through 5284 (2009).  

The Board has reviewed the file from a historical prospective, as 
well as the current evidence.  We find that the descriptions 
provided by the Veteran and lay witnesses, of pain and other 
symptoms, are consistent with a severe injury, but establish that 
the Veteran does not have loss of use of the left foot, so as to 
warrant a higher rating than the 30 percent rating currently 
assigned, which is the maximum schedular evaluation for severe 
foot disability.  In fact, the entire picture presented by the 
evidence before us, both lay and medical evidence, describes 
injury residuals that are no more than severe.  

That is, the statements from the Veteran and witnesses, as well 
as the VA examination and clinical notes, do not approximate a 
loss of use of the left foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  
The record shows that while the Veteran may have some pain and 
other symptoms of the left foot, he is much better off than he 
would be with an amputation stump and prostheic appliance.  
Significant function actually remains in the left foot and the 
acts of balance, propulsion, etc., would not be accomplished 
equally well by an amputation stump and prosthesis.  Therefore, 
the Veteran does not have a loss of use of his left foot and the 
criteria for a higher evaluation are not met.  

As noted above, the entire picture presented by the evidence 
before us, both lay and medical evidence, describes injury 
residuals that are no more than severe and does not approximate a 
loss of use of the left foot.  The Veteran does not argue that 
his left foot disability has increased in severity so as to 
warrant a finding that there is loss of use since the 2004 VA 
examination.  Although more than five years has elapsed since the 
VA examination, the Veteran does not allege that the left foot 
has been amputated, which would warrant a higher schedular 
evaluation, or that he has lost use of the left foot, so as to 
warrant a finding of loss of use of the left foot equivalent to 
amputation.  

The Veteran has been awarded the maximum schedular evaluation for 
left foot disability other than on the basis of loss of use or 
amputation of the foot.  To the extent that the Veteran contends 
that an extraschedular evaluation in excess of 30 percent is 
warranted, that claim is addressed in the Remand below, since the 
claim for a total disability evaluation on the basis of 
unemployability is a claim that the service-connected 
disabilities are more disabling than the schedular evaluations 
reflect.  

The potential applications of various provisions of Title 38 of 
the Code of Federal Regulations (2009) have been considered 
whether or not they were raised by the Veteran as required by the 
holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) 
(2009).  

Particular note is taken of the Veteran's report that his 
service-connected disabilities interfere with his work and have 
caused him to miss time from work.  Four lay witnesses have also 
attested to the service-connected disabilities affecting the 
Veteran's job performance and causing him to miss work.  The mere 
assertion or evidence that a disability interferes with 
employment would not necessarily require extraschedular 
consideration.  The rating schedule is itself based upon the 
average impairment of earning capacity due to diseases, and 
application of the schedule clearly recognizes that the rated 
disabilities interfere with employment.  38 U.S.C. § 1155.  
Accordingly, the fact that a disability interferes with 
employment generally would not constitute an "exceptional or 
unusual" circumstance rendering application of the rating 
schedule impractical. 

Rather, the provisions of section 3.321(b)(1) would be implicated 
only where there is evidence that the disability picture 
presented by a Veteran would, in the average case, produce 
impairment of earning capacity beyond that reflected in VA's 
rating schedule or would affect earning capacity in ways not 
addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In 
this case, the 30 percent evaluation for left foot disability 
denotes a substantial industrial impairment with decreases in job 
performance and missed time from work, as described by the 
Veteran and witnesses.  As noted above, a 30 percent evaluation 
is the maximum schedular evaluation which may be assigned, unless 
the Veteran effect loses the left foot to amputation or loses 
effective use of the left foot.  The Veteran's service-connected 
left foot disability does not present such an exceptional picture 
that the schedular evaluations for the service-connected 
disability are inadequate.  Consequently, the Board finds that 
the criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

The Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The evidence does 
not present such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  In this regard, the Board finds that there has been 
no showing by the Veteran that left foot disability, in and of 
itself, has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  

Since the preponderance of the evidence is against the claim for 
a schedular evaluation in excess of 30 percent, the benefit of 
the doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

The Board has considered the issues raised by the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings 
should be assigned.  We conclude that the service-connected left 
foot injury residuals have not significantly changed and uniform 
rating is appropriate in this case.  At no time during the rating 
period has the disability exceeded the criteria for a 30 percent 
rating.  


ORDER

A disability rating in excess of 30 percent for residuals of a 
left foot injury with traumatic arthritis is denied.  




REMAND

The record before the Board for appellate review does not include 
a VA examination for the Veteran's diabetes mellitus.  What is of 
record is a handful of notes heralding the onset of diabetic 
symptoms in February and March 2004.  Later notes for April and 
June 2004 focus on the Veteran's gout.  The only thing clear from 
these notes is that the Veteran required hospitalization and he 
was using insulin twice a day.  It is not at all clear from the 
meager information before us whether the condition was stable or 
not.  We can not tell if other hospitalizations were required.  
We cannot tell if the Veteran needed to regulate his activities 
(avoid strenuous occupational and recreational activities).  
Thus, up-to-date records and a current examination are desirable.  

The Veteran's cervical spine disability has not been evaluated 
since 2004, more than five years ago.  Updated examination 
findings should be obtained.  

Since the TDIU claim could be affected by the findings on the 
requested examinations and adjudications, appellate review of 
that claim must be deferred at this time.  

Accordingly, rating for the service-connected diabetes mellitus 
and the TDIU claim, are REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) 
should ask the Veteran to identify private care 
of his diabetes mellitus or cervical spine 
disabilities, including the private 
hospitalization in February 2004 and the 
physician who treated him for that incident, as 
well as any subsequent hospitalizations, and to 
identify non-VA providers who have treated him 
for any service-connected disability since 2004.  
Thereafter, the AOJ should ask the listed care 
givers for a complete copy of the Veteran's 
medical records and associate them with the 
claims folder.  

2.  The Veteran's current VA clinical records, 
from June 2004 to the present, should be 
associated with the claims file.  

3.  The Veteran should be scheduled for a VA 
examination for his diabetes mellitus.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination.  Any tests or studies that are 
deemed necessary should be done.  A history 
should be obtained and any additional 
hospitalizations for diabetes mellitus, since 
February 2004, noted.  The examiner should report 
all current manifestations of diabetes mellitus 
in detail.  The examiner should express an 
opinion, with a complete explanation, as to 
whether the Veteran needs to avoid strenuous 
occupational and recreational activities because 
of his service-connected diabetes mellitus.  

4.  The Veteran should be scheduled for a VA 
examination of the cervical spine.  The claims 
folder should be made available to the examiner 
for review in conjunction with the examination.  
Any tests or studies that are deemed necessary 
should be done.  The examiner should report all 
current manifestations of cervical spine 
disability in detail.  Conduct range of motion 
studies in the cervical spine including after 
repetitive movement accounting for any 
limitations due to pain, weakness, fatigability, 
or incoordination.  State whether the Veteran has 
ankylosis in the cervical spine.  Assess whether 
the Veteran has had any incapacitating episodes 
due to flare-ups of pain in the cervical spines 
in the past 12 months, and if so, the duration of 
such episodes, and whether bedrest was ordered by 
a clinical provider.  Separately assess any 
neurological impairment as a result of the 
thoracolumbar or cervical spine disabilities, and 
state whether any impairment is analogous to 
mild, moderate, or severe incomplete paralysis.

5.  Afford the Veteran VA examinations as 
necessary to determine impairment of 
employability due to each service-connected 
disability.

6.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, the claims on 
appeal, including the claim for TDIU, must be 
readjudicated.   If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


